Case 1:18-cv-00675-LY Document 23-1 Filed 07/11/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

M. RAE NADLER-OLENICK

Defendants.

SAN ANTONIO DIVISION
UNITED STATES OF AMERICA, §
§
Plaintiff, §
§
v. § Civil Action No. 18-CV-000675-LY
§
WALTER OLENICK §
§
and §
§
§
§
§

AFFIDAVIT FOR DEFAULT JUDGMENT
GARY W. WRIGHT, being first duly sworn, deposes and says:

1. Jam an Assistant United States Attorney for the Western District of Texas and I represent
the Plaintiff, the United States of America, in the above-captioned civil matter.

2. On August 10, 2018, a Complaint was filed by the United States of America against
Defendants Walter Olenick and M. Rae Nadler-Olenick (collectively, “Defendants”) in
the above-captioned action (Docket No. 1).

3. Proper service was obtained with respect to Defendants by delivering a copy of the
summons and complaint to them at their home address, 16216 Stewart Rd., Austin, Texas
78734, via personal service on August 23, 2018. See Docket Nos. 6 & 7.

4, On September 13, 2018, Defendants filed Respondents’ Rule 12 Motions (Docket No. 8)
(“Defendants’ Motion to Dismiss”) requesting the Court dismiss the instant civil action

pursuant to various portions of rule 12 of the Federal Rules of Civil Procedure.
10.

11.

Case 1:18-cv-00675-LY Document 23-1 Filed 07/11/19 Page 2 of 5

On September 26, 2018, the United States filed its Response and Objection to
Defendants’ Rule 12 Motions to Dismiss (Docket No. 9) (“Response”).

On October 2, 2018, Defendants filed the Respondents’ Original Counterclaim (Docket
No. 10) (the “Counterclaim”) asserting at multiple counter claims against the United
States.

On October 10, the Court entered an Order (Docket No. 11) referring the Defendants’
Motion to Dismiss and the Response to United States Magistrate Judge Mark Lane for
report and recommendation.

On October 23, 2018, the United Sates filed its Motion to Dismiss Respondents’ Original
Counterclaim (Docket No 12) (the “United States Motion to Dismiss Counterclaim”).

On October 31, 2018, the Court entered and Order (Docket No. 15) referring the United
States Motion to Dismiss Counterclaim and any response thereto to United States
Magistrate Judge Mark Lane for report and recommendation.

On April 2, 2019, the Report and Recommendation of the United States Magistrate Judge
(Docket No. 19) (the “Report and Recommendation”) was entered by the Court wherein
United States Magistrate Judge Mark Lane recommended that (a) the Defendants’ Motion
to Dismiss be denied and Defendants be ordered to answer the Complaint within 20 days
of the order adopting the Report and Recommendation, (b) the United States Motion to
Dismiss Counterclaim be granted, and (c) that the Counterclaim be dismissed with
prejudice. The Defendants did not object or otherwise respond to the Report and
Recommendation.

On May 14, 2019, this Court entered its Order on Report and Recommendation of the

United States Magistrate Judge (Docket No. 22), adopting the recommendation of the
Case 1:18-cv-00675-LY Document 23-1 Filed 07/11/19 Page 3 of5

Magistrate Judge in full, denying the Defendants’ Motion to Dismiss, granting the United
States Motion to Dismiss Counterclaim, dismissing the Counterclaim with prejudice and
setting June 14, 2019 as the deadline for the Defendants to file their answer to the
Complaint.

12. As of the date of this Affidavit, Defendants have not filed an answer to the Complaint or
otherwise responded or appeared in this action since the entry of the Order on Report and
Recommendation of the United States Magistrate Judge, and the time for doing so has
expired.

13. The claim which the United States has against Defendants is for a sum certain in the
amount of $15,000.00 as set forth in the pleadings and the attached certificate of
forfeiture.

14. In addition, the United States is entitled to post-judgment interest on the judgment from
the date of judgment at the legal rate as provided by law.

15. To the best of my knowledge, Defendants are neither minors, nor incompetent. Further,
pursuant to the Soldiers’ and Sailors’ Civil Relief Act of 2003, the Defendants are not
currently on active military duty.

16. Pursuant to Rules 55(a) and (b) of the Federal Rules of Civil Procedure, entry of default

and default judgment against Defendants is therefore proper.

Lh eee

Lp ! WRIGHT

FURTHER AFFIANT SAITH NOT.
Case 1:18-cv-00675-LY Document 23-1 Filed 07/11/19 Page 4 of5

tA
SUBSCRIBED AND SWORN TO before me this [ | day of July, 2019.

Ratha UC fory—

| Notary Public
* State of Texas

 
 

 
  
 

RACHEL R. CORDERO
*: My Notary ID # 6185166
Heaevas Expires August 1, 2022

 

My Commission expires: g l l [ AORD
Case 1:18-cv-00675-LY Document 23-1 Filed 07/11/19 Page 5of5

FEDERAL COMMUNICATIONS COMMISSION
WASHINGTON, D.C.

CERTIFICATE OF FORFEITURE

Violator(s) Name(s) and Walter Olenick and M. Rae Nadler Olenick
Address(es): 1205 E. 52™ Street, Apt. 101
Austin, Texas 78723

Total forfeiture assessed by FCC as of November 21, 2014 in the amount of $15,000.00.
I certify that Federal Communications Commission records show that the violator named above
has been ordered to pay to the United States the amount stated above.

 

This claim arose in connection with:

Notice of Apparent Liability For Forfeiture released February 19, 2014
Forfeiture Order released June 3, 2014
Memorandum Opinion and Order released August 19, 2014

CERTIFICATION: Pursuant to 28 USC § 1746, I certify under penalty of perjury that the
foregoing is true and correct.

ALLY [20/5 LL Aten
(Date) Susan L. Launer
Deputy Associate General Counsel

 
